*564ORDER
PER CURIAM.
Appellant, Desmond Perkins (“defendant”), appeals the judgment of the Circuit Court of the City of St Louis, following a jury trial, convicting him of tampering in the first degree, section 569.080, RSMo 2000. Defendant was sentenced as a prior and persistent offender to four years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).